EXHIBIT 23.1 INDEPENDENT AUDITORS’ CONSENT The Board of Directors Network-1 Technologies, Inc. New York, New York We consent to the incorporation by reference in this Registration Statement of our report dated March22, 2013 related to the consolidated financial statements of Network-1 Technologies, Inc. for the year ended December31, 2012 and December 31, 2011 included in its Annual Report on Form 10-K for the year ended December 31, 2012 filed with the Securities and Exchange Commission. /s/ Radin, Glass & Co., LLP Radin, Glass & Co., LLP New York, New York December 13, 2013
